LAND, J.
The defendant and the Emma Realty Company have appealed from a decree of executory process in the above entitled suit. The sole issue is whether the decree was warranted by the authentic evidence attached to plaintiff’s petition. The only objection .of merit urged by the appellants is as follows:
“That part of the claim made and covered by the order of executory process was for a tax, the receipt for which, annexed to the petition, shows that it was paid by Omer Villere, and in no way was plaintiff shown to be connected therewith.”
The tax receipt referred to is in the name of the Emma Realty Company, and the indorsement thereon reads:
“Paid by Omer Villere.”
There is no authentic evidence that plaintiff paid the taxes through Omer Villere as agent. This proof was essential to obtain an order for executory process. Interstate Trust & Banking Co. v. Powell Bros. & Sanders Co., 126 La. 22, 52 South. 179.
It is therefore ordered that the decree of executory process, appealed from, be reversed as to the taxes for 1909, and be affirmed in all other respects; plaintiff to pay costs of appeal.